El Juez Asociado del ToRo,
emitió la opinión del tribunal.
Presentada para sn inscripción en el Registro de la Pro-piedad de Gí-uayama copia notarial de la escritura de com-praventa otorgada el 5 de noviembre de 1913 por Constantino Recio y su esposa a favor de María Delannoy, el registrador se negó a ello el 24 de mayo de 1918 por medio de la siguiente nota:
"Denegada la inscripción del documento que precede en cnanto a la finca marcada con la letra "A,” única que se solicitó, porque siendo dicho documento una copia de la escritura original, no se menciona que la referida escritura fué firmada, signada y rubricada por el notario autorizante de la misma, requisito necesario para determinar su validez. Se hacen constar los defectos subsanables de no presentarse el poder referido en su totalidad para conocer si la cláusula única que se'inserta no estaba alterada, ni explicada por, ni enlazada con ninguna otra del documento; y de no expre-sarse la medida superficial del solar.’ ”
No conforme la compradora, recurrió para ante este Tribunal Supremo limitándose a impugnar la negativa sin ale-gar nada en concreto de los defectos subsanables apuntados por el registrador.
Según la copia firmaron los otorgantes y testigos la escri-tura original, siendo la última firma la de Miguel Zavaleta que, de acuerdo con lo que aparece al principio del docu-mento, fué el notario autorizante. No se hace constar si el notario signó y selló la escritura como lo ordena la sección 9 de la Ley Notarial vigente (Comp. 1911, p. 408), y es nece-sario que conste de modo evidente la existencia de tales requi-sitos para que pueda considerarse como válido el documento, de conformidad con lo dispuesto en la misma Ley Notarial, párrafo 3 de la sección 20.
Siendo esto así no ba cometido error alguno el registrador y debe declararse sin • lugar el recurso interpuesto contra su negativa.

Confirmada la nota recurrida.

*557Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.